      Case 3:20-cr-01999-JLS Document 49 Filed 12/01/20 PageID.133 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,              Case No.: 20-CR-1999-JLS
11                Plaintiff,                ORDER AND JUDGMENT
           v.                               DISMISSING INFORMATION
12
                                            WITHOUT PREJUDICE
13   RODOLFO DAVID CAPIRO-COHEN
     (2),
14
15   Defendant.

16
17        For good cause appearing, the Court GRANTS the Government’s Motion to Dismiss

18 the Information as to Rodolfo David Capiro-Cohen Without Prejudice.
19        IT IS SO ORDERED.

20 Dated: December 1, 2020
21
22
23
24
25
26
27
28


30
